UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4891



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARBERLIE WALLER, a/k/a Alberlie Walker,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-05-75)


Submitted:   March 31, 2006                 Decided:   April 12, 2006


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Greensboro, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Michael A. DeFranco, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Arberlie   Waller      pled    guilty    to    being       a    felon    in

possession of a firearm.           The district court found that his

Sentencing    Guideline   base    offense       level    was    24,       under    U.S.

Sentencing Guidelines Manual § 2K2.1(a)(2) (2004), because of his

previous North Carolina convictions for felony distribution of

cocaine and felony breaking and entering.                  On appeal, Waller

disputes the propriety of the sentencing enhancement, arguing that,

under the North Carolina law and his particular criminal history he

only faced one year or less of imprisonment for the breaking and

entering   conviction.     Thus,    he    argues    that       his    breaking      and

entering conviction was not a proper predicate for the enhanced

base   offense   level    under    USSG     §    2K2.1(a)(2).              See    USSG

§ 2K2.1(a)(2) comment. (n.1) (defining “felony conviction”).

           We conclude that the district court did not err.                        See

United States v. Harp, 406 F.3d 242, 246 (4th Cir.) (holding that

United States v. Jones, 195 F.3d 205 (4th Cir. 1999), is still

viable after Blakely v. Washington, 542 U.S. 296 (2004), and United

States v. Booker, 543 U.S. 220 (2005), and reaffirming that “a

prior North Carolina conviction was for a crime punishable by

imprisonment for a term exceeding one year . . . if any defendant

charged with that crime could receive a sentence of more than one

year.” (internal quotation marks and citation omitted, emphasis in

original)), cert. denied, 126 S. Ct. 297 (2005).


                                    - 2 -
          Accordingly, we affirm Waller’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -